Title: To Benjamin Franklin from John Jay, 9 July 1781
From: Jay, John
To: Franklin, Benjamin


Dr Sir
madrid July 9th. 1781
Many weeks have elapsed since I have been favd with any Letters from you. I have recd. a Letter from Col. Laurens dated at Sea & covering the one herewith enclosed for you. A Vessel has arrived at Bilboa in 24 Days from Salem. I recd. by her some Family Letters which came from Bilboa under Cover to a gent. here. She brought for me a large Packet, which was put into the Post Office and ought to have come to Hand a Week ago. I have enquired for it but in Vain—this is not an uncommon Case & shews how necessary it is that Congress shd take some other means for conveying Intelligence to & from her Ministers than European Post offices. Be pleased to make my Complts. to Your Grandson & remind him that he is three Letters in my Debt.
You will also find herewith enclosed a Copy of a Letter I have recd from Silas Talbot a Prisoner at Plymouth, requesting Aid.

This Gentleman gives a true Description of himself—he has on various occasions acted like a very brave & enterprizing Officer and the Journals of Congress contain ample Evidence of it. I sincerely lament his Situation, and regret that my own does not put it in my Power to afford him Relief. The far greater Part of the Money which the public Demands require here, I draw from you—the Amounts of the Bills drawn upon me by Congress far exceed that of the Funds prepared for their Payment, & the Debts already incurred on account of distressed american Seamen still remain unpaid. It would not be delicate in me to advance money to Col. Talbot and then request the Favor of you to replace it especially as his situation places him more immediately under your care than mine. All that I can therefore do with Propriety is to make you acquainted with his Case— he has served his Country zealously and has a Right to her Care gratitude as well Policy dictates it, I fear too little attention has in general been paid to our Captive Seamen— I often hear of many enterg into the Enemys Service for want of Bread & for ill Treatment not retaliated. Even those who have the good Fortune & address to escape are frequently obliged in seeking opportunities to return Home to wander about from place to place, friendless & pennyless, ignorant of the Language of the Strangers thro whose Land they pass, making known their wants only by the voice of distress, & subsisting on the wretched Husks cast to them by the frugal Hand of Charity— Nor is this all—altho their misfortunes, on finding am [American] vessels bound home ought to recommend them to their Brethren, yet it too often happens that masters of am. Vessels inhumanly refuse (unless paid passage money) to carry Home these unfortunate People, tho offering to do Duty without wages as Sailors during the Voyage—
I am Dr Sir with sincere Esteem & Regard Your obligd. & aff [affectionate] Servt
J. J.
His Exy Dr. Franklin—
 
Notations: Dr. Franklin / To Dr. Franklin 9 July 1781
